In a matrimonial action in which the parties were divorced by judgment entered November 30, 1989, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 15, 1992, as granted the plaintiff’s motion for temporary maintenance and interim counsel fees.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the plaintiff’s motion which was for temporary maintenance is denied, and the matter is remitted to the Supreme Court for a hearing and determination as to the amount of interim counsel fees due the plaintiff.
We agree with the defendant husband that the court erred in awarding the plaintiff temporary maintenance. By a stipulation of settlement dated September 5, 1989, which stipulation survived the judgment of divorce and was incorporated therein by reference, the plaintiff wife waived her right to receive maintenance from the defendant (see, Domestic Relations Law § 236 [B] [6]).
Further, since the plaintiff-wife did not provide documentation as to her request for interim counsel fees, the matter is referred to the Supreme Court for the purposes of determining the value of the necessary legal services rendered in connection with the plaintiff’s motion (see, Cronin v Cronin, 158 AD2d 447). Bracken, J. P., Lawrence, Santucci and Goldstein, JJ., concur.